Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Anjofei, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen. We have reviewed the administrative record and Anjofei’s contentions, and conclude that the Board did not abuse its discretion in denying Anjofei’s motion. See 8 C.F.R. § 1003.2(a) (2012). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Anjofei, *595(B.I.A. Apr. 5, 2012). We decline to consider new evidence cited by Anjofei in his brief, see 8 U.S.C. § 1252(b)(4)(A) (2006), and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.